DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Response to Arguments
First, Applicant argues that, unlike the instant invention, Price teaches sensors that are not located inside a controller.   See Remarks at 11 (“The interface sensors 15 simply cannot be relocated inside the controller 18 since the interface sensors 15 are designed to measure the force applied thereto.”).
Applicant’s first argument has been fully considered but it is not persuasive.	
Price teaches that different sorts of pressure sensors may be used, including pneumatic sensors.  See, e.g., [0034] (disclosing use of capacitance, resistive, or pneumatic sensors).  And Price teaches that pressure sensors can be incorporated within the controller (18, Fig. 1; within manifold 27, Fig. 11).  See, e.g., [0038], [0041].
Second, Applicant argues that the sensors taught by Price detect contact pressure, not inflation pressure.  See Remarks at 11-12 (“the interface sensors 15 are configured to detect the force that is applied by the patient to the support surface assembly 11. In contrast, the [recited] ‘transducers’ are configured to detect the inflation pressure rather than contact pressure.”).
Applicant’s second argument has been fully considered but it is not persuasive.
Contrary to Applicant’s argument, the claims at issue do not recite traducers configured to detect inflation pressure.  Rather, the claims recite “a plurality of transducers that are configured to generate a plurality of electrical signals, wherein each electrical signal is representative of a rate at which fluid is flowing into a corresponding chamber of the pressure-mitigation device …” (emphasis added).
It is critical to appreciate that Price teaches use of sensors to maintain a desired inflation pressure in order to “minimize[e] the force between the patient and each zone of support surface assembly 11, regardless of the body position or the bed position.”  See, e.g., [0044] (“Software in controller 18 is configured to scan or monitor interface forces from interface sensors 15 to maintain desired support characteristics, such as minimizing the force between the patient and each zone of support surface assembly 11, regardless of the body position or the bed position. Thus, for example, if patient 16 rolls over onto his or her side, or if support surface assembly 11 is coupled atop an articulated bed frame that assumes a non-flat orientation, controller 18 will adjust pressures in air mattress 12, i.e., modify modifiable support surface 9, automatically to minimize forces between each zone and the patient.”).   See also [0031] (“Force optimization surface 10 with its controller 18 uses multiple interface sensor readings [construed as a plurality of transducers that are configured to generate a plurality of electrical signals] to decide how to modify pressure [construed as changing fluid flowing into a corresponding chamber of the pressure-mitigation device through the egress interface to maintain a desired pressure] within a given chamber or chambers within mattress 12 to optimally reduce the interface force. The nature of the optimization can vary as desired, such as controlling air pressures to achieve a minimum average value for all interface sensor signal values, to maintain all interface sensor values below a threshold, or to achieve certain force profiles over various surface areas, etc.”); [0042], [0044], [0046] (disclosing regulation of pressure by controlling a blower or pump, for instance).  

As such, Price’s sensors are configured to generate a plurality of electrical signals, wherein each electrical signal is representative of (i.e., serving to represent or to be an indicative of) a rate at which fluid is flowing into a corresponding chamber of the pressure-mitigation device (or inflation pressure) given the force between the patient and each zone of support surface assembly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et. al. (US 20080060138 A1, March 13, 2008) (hereinafter “Price”).
Regarding claims 1, 7, 15, Price teaches a controller (18, Fig. 1) (and a method of use) comprising: a structural body (comprising 11, Fig. 1; 27, Fig. 11) that includes — an ingress interface fluidically coupled to a pump (e.g., 234, Fig. 9), and an egress interface fluidically coupled to a pressure-mitigation device that is disposed between a human body and a surface (11, Fig. 1), wherein the pressure-mitigation device includes a plurality of chambers (e.g., 46, 48, 50, 52, Fig. 3); a processor; and a memory ([0058]) that includes instructions for determining the health of the human body positioned on the pressure-mitigation apparatus, wherein the instructions, when executed by the processor, cause the controller to: obtain the plurality of electrical signals (from sensors 7, 15, Fig. 2) that indicates, for each chamber of the pressure-mitigation device to which the controller is fluidically coupled, pressure over an interval of time, continually estimate a value of a characteristic of the human body over the interval of time based on the plurality of electrical signals, and cause display (22, Fig. 2) of the value of the characteristic.  See, e.g., [0059]-[0061]. See also [0031] (disclosing maintain sensor values with respect to thresholds or profiles), [0042] (disclosing control utilizing index), [0044] (disclosing maintaining desired support characteristics).
As discussed above (Responses to Arguments incorporated by reference herein), Price teaches a controller comprising a plurality of transducers that are configured to generate a plurality of electrical signals, wherein each electrical signal is representative of a rate at which fluid is flowing into a corresponding chamber of the pressure-mitigation device through a corresponding one of the plurality of outlets along the egress interface to maintain a desired inflation pressure; wherein the egress interface has a plurality of outlets through which fluid is able to flow into the plurality of chambers (as recited in claims 1, 7); inferring, by the controller, values for inflation pressure of the chamber of the pressure-mitigation device based on an analysis of the electrical signal (as recited in claim 7); wherein the inflation pressure of each chamber is determined through analysis of a rate at which fluid flows into the chamber (as recited in claim 15).
Regarding claims 2-6, as discussed above, Price teaches a controller (18, Fig. 1) (and a method of use), further comprising: a display (22, Fig. 2) that is configured to present an interface that includes the value of the characteristic (as recited in claim 2); wherein said causing comprises: transmitting the value to a piece of healthcare equipment that displays the value of the characteristic (as recited in claim 3); wherein the instructions further cause the controller to: continually compare the value of the characteristic to a predetermined threshold , and generate a notification responsive to a determination that a given value corresponding to a given point in time exceeds the predetermined threshold (as recited in claim 4);  wherein the instructions further cause the controller to: continually estimate a value of a second characteristic of the human body over the interval of time based on the plurality of electrical signals, and cause display of the value of second characteristic (as recited in claim 5);  wherein the instructions further cause the controller to: periodically estimate a value of a second characteristic of the human body over the interval of time based on the plurality of electrical signals, and cause display of the value of second characteristic (as recited in claim 6).  See also [0031] (disclosing maintain sensor values with respect to thresholds or profiles), [0042] (disclosing control utilizing index), [0044] (disclosing maintaining desired support characteristics).
Regarding claims 8-15, as discussed above, Price teaches a method of use, wherein the transducer is one of a plurality of transducers (e.g., 15, 26, 28, 30, Fig. 2) mounted in the controller (18, Fig. 2), and wherein the data is representative of a plurality of electrical signals generated by the plurality of transducers over the interval of time, each electrical signal being generated by the corresponding transducer based on the pressure of a corresponding chamber of the pressure-mitigation device (as recited in claim 8);  wherein the characteristic is weight, blood pressure, respiration rate, or heart rate (as recited in claim 9);  wherein said obtaining and said estimating are performed in real time so as to continually establish the value of the characteristic of the human body (as recited in claim 10);  wherein said obtaining and said estimating are performed on an ad hoc basis so as to periodically establish the value of the characteristic of the human body (as recited in claim 11);  further comprising: transmitting, by the controller, information related to the characteristic to a destination across a network (as recited in claim 12);  wherein the destination is a piece of healthcare equipment situated in a healthcare facility (as recited in claim 13);  wherein the destination is a computing device that is associated with a caregiver responsible for managing the human body (as recited in claim 14); a non-transitory medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: obtaining data that indicates pressure of each of multiple chambers of a pressure-mitigation device over an interval of time; parsing the data to discover a pattern of values that is indicative of a medical event experienced by a user of the pressure-mitigation device (e.g., [0060] (disclosing analysis of data to derive vital characteristics)); and generating a notification (e.g., [0061]) responsive to a determination that the medical event occurred based on the discovery of the pattern of values (as recited in claim 15).
Regarding claims 16-20, as discussed above, Price teaches a non-transitory medium, wherein the processor is contained in a controller that is responsible for controlling inflation of the multiple chambers of the pressure-mitigation device (as recited in claim 16); wherein the processor is contained in a computing device that is associated with a caregiver responsible for managing the user (as recited in claim 17); wherein said parsing comprises: identifying a model that corresponds to the medical event, wherein the model is trained using series of values corresponding to confirmed instances of the medical event experienced by other individuals, and applying the model to the data in order to identify the pattern of values (e.g., [0059] (construing integration of measured force values as the recited model); [0060] (disclosing software filters for data analysis as the recited model; note that software filters, such as Kalman filters are trained on historic data) (as recited in claim 18); wherein the notification is an audible notification or a visual notification generated by a controller that is responsible for controlling inflation of the multiple chambers of the pressure-mitigation device (as recited in claim 19); wherein the operations further comprise: causing transmission of the notification to a computing device that is associated with a caregiver responsible for managing the user (as recited in claim 20).

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson, can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SCOTT LUAN/Primary Examiner, Art Unit 3792